Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2003

Ahern v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-4239




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Ahern v. Comm Social Security" (2003). 2003 Decisions. Paper 630.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/630


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT


                                              No. 02-4239


                                        MICHAEL J. AHERN,

                                                                         Appellant

                                                    v.

                            COMMISSIONER OF SOCIAL SECURITY


                            On Appeal from the United States District Court
                                   for the District of New Jersey
                                     (D.C. Civ. No. 01-03527)
                               Honorable John W. Bissell, Chief Judge


                              Submitted under Third Circuit LAR 34.1(a)
                                           April 8, 2003

                  BEFORE: ALITO, FUENTES, and GREENBERG, Circuit Judges

                                         (Filed: April 23, 2003)


                                     OPINION OF THE COURT


GREENBERG, Circuit Judge.

          This matter comes on before this court on appeal from an order for judgment

entered on September 19, 2002, in this action in which the district court affirmed the

denial by an administrative law judge of appellant Michael J. Ahern’s request for disability
insurance under Title II of the Social Security Act. On this appeal we exercise plenary

review over the decision of the district court, see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir.

2000), but we uphold the administrative decision if supported by substantial evidence. See

Richardson v. Perales, 402 U.S. 389, 390, 91 S.Ct. 1420, 1422 (1971). On this appeal

Ahern contends that we should reverse because the administrative law judge’s “conclusion

that [he] did not suffer a severe impairment prior to his date last insured is directly

contradicted by medical expert testimony.” Br. of appellant at 4.

          Chief Judge Bissell fully set forth the background of this matter in his opinion and

in the circumstances we see no need to repeat it. Exercising the appropriate standards of

review we find no basis to disturb the order of the district court. Consequently the order of

September 19, 2002, will be affirmed.




TO THE CLERK:

          Please file the foregoing not precedential opinion.




                                                          /s/ Morton I. Greenberg
                                                                        Circuit Judge




                                                      2